Title: From Thomas Jefferson to Theodorus Bailey, 20 May 1824
From: Jefferson, Thomas
To: Bailey, Theodorus


Dear Sir
Monto
May 20. 24.
I have found my  letters for Europe to which I have taken the liberty of asking your attention get always to their destination with so much certainty, that I am tempted to abuse your goodness by often asking the same favor.  the communicns with Leghorn, which the wants  of our university will still for a while continue, are so  necessary to that instn as to render their safe transmission greatly important. it is that concern which obliges me now to ask the favor of you to find a safe occn of transmitting the two inclosed lres the one to Leghorn the other to London. with this apology be pleased to accept the assurance of my constant frdship & respect.Th: J.